IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                        NO. WR-83,505-01


                          IN RE ANTHONY LEROY PIERCE, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 267685 IN THE 208TH DISTRICT COURT
                               FROM HARRIS COUNTY

       Per curiam.

                                             ORDER

       The Court abated Relator’s motion for leave to file a writ of mandamus for a response from

the District Clerk. Relator alleged that he filed four motions relating to his conviction in the 208th

District Court of Harris County, and that the District Clerk did not filed the motions.

       Based on the Harris County District Clerk’s response, we deny leave to file the writ of

mandamus against the District Clerk. Leave to file is denied as to any claims against the 208th

District Court under Padilla v. McDaniel.1

Filed: October 14, 2015
Do not publish



       1
           122 S.W.3d 805 (Tex. Crim. App. 2003).